                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                               1:17-cv-00317-RJC
SYDNEY O. CURRY,                        )
                                        )
                Plaintiff,              )
                                        )
      v.                                )               ORDER
                                        )
ANDREW SAUL, Acting                     )
Commissioner of Social Security,        )
                                        )
                Defendant.              )
                                        )

      THIS MATTER comes before the Court on Plaintiff’s Motion for Attorneys’

Fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, filed

on June 20, 2019. (Doc. No. 19). Plaintiff indicates that Defendant has consented

to this Motion, Defendant has not objected to the requested fees, (id. at 2), and the

time for doing so has expired. Having reviewed the Motion, supporting materials,

memorandum in support, and the case file, the Court determines that Plaintiff

should be awarded attorneys’ fees under EAJA, 28 U.S.C. § 2412(d), in the amount

of $4,825.00.

      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Attorneys’ Fees,

(Doc. No. 19), is GRANTED. The Court will award attorneys’ fees in the amount of

$4,825.00, and pursuant to Comm’r of Soc. Sec. v. Ratliff, 560 U.S. 586 (2010), the

fee award will first be subject to offset of any debt Plaintiff may owe to the United

States. The Commissioner will determine whether Plaintiff owes a debt to the

United States. If so, that debt will be satisfied first, and if any funds remain, they


                                            1
               will be made payable to Plaintiff and mailed to Plaintiff’s counsel. If the United

               States Department of the Treasury reports to the Commissioner that the Plaintiff

               does not owe any debt, the Government will exercise its discretion and honor an

               assignment of EAJA fees, and pay those fees directly to Plaintiff’s counsel. No

               additional petition pursuant to 28 U.S.C. § 2412(d) shall be filed.




Signed: July 2, 2021




                                                          2
